HEANEY, Senior Circuit Judge,
dissenting, with whom LAY, Chief Judge, and McMILLIAN, RICHARD S. ARNOLD and JOHN R. GIBSON, Circuit Judges, join.
I agree with much of the court’s opinion.1 The court implicitly recognizes, and I *1013agree, that if the plaintiffs’ allegations are true, officer Howell is liable to the plaintiffs under section 1983. The allegations present a picture of active government intervention that placed the plaintiffs in greater danger and rendered them more vulnerable than they would have been otherwise, thus distinguishing this case from DeShaney v. Winnebago County Dep’t of Social Services, 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989). I believe, however, that the record when viewed in the light most favorable to the plaintiffs contains sufficient evidence to withstand summary judgment. The plaintiffs offered evidence: (1) that the officers for the City of Rogers knew that Garner Gregory and Donna Mae Fields were drunk when they stopped and detained Stanley Turner, the plaintiffs’ designated driver, and (2) that in light of this knowledge, the officers were reckless when they failed to prevent these intoxicated people from driving away from the police station. Accordingly, I dissent.
I.
Although the court sets forth the correct legal standards for evaluating the evidence presented below, it has neither viewed that evidence in the light most favorable to the plaintiffs nor drawn all justifiable inferences in the plaintiffs’ favor.2 I turn first to the court’s conclusion that “during the sixteen minutes it took to stop Turner and discover the outstanding arrest warrant, nothing happened to alert Officer Howell or Officer Pollock to Gregory’s and Fields’s intoxicated condition.” See ante at 1010. The following evidence, viewed in the light most favorable to the plaintiffs, demonstrates that the court has erred by concluding that no reasonable fact finder could find that the officers knew or recklessly disregarded the fact that Garner Gregory and Donna Mae Fields were intoxicated on the night in question.
1. Turner, the plaintiffs’ designated driver, told Howell, the arresting officer,3 that his passengers “had been drinking,” had visited “some nightclubs,” had decided “to go out and party,” and that he was driving them home. Ante at 1008. Turner also explained that Gregory was going out to party because Gregory was having problems with his wife. Id. It is of little importance that Turner did not directly tell the officers “that he [Turner] was driving because Gregory and Fields were intoxicated.” Ante at 1008. Given the ordinary usage of words like “party,” the now-common custom of having a sober designated driver before visiting a string of nightclubs and bars, and the age-old practice of drinking heavily to drown ones’ troubles, a reasonable trier of fact easily could conclude that Turner’s “designated driver” status was obvious to the officers.4
*10142. The plaintiffs’ actions during the stop only added to the evidence that Turner was the “designated driver.” Fields and Gregory were batting around four or five helium-filled balloons in the car while the police questioned Turner only a few feet away. Fields Dep. at 37; Pollock Dep. at 19. Gregory was making a lot of noise in the car, enough that Fields was concerned they might be arrested. Fields Dep. at 25, 37-38. A reasonable trier of fact could conclude that the officers could see and hear these goings on; the parking lot was well lit, the headlights of Pollock’s police car were shining into the car, and Howell and Pollock stood no more than three or four feet behind the car. Fields Dep. at 37-38; Pollock Dep. at 20; Howell Dep. at 16. A trier of fact could reasonably conclude that sober people would not have behaved as Fields and Gregory did in the presence of police officers.
3. A reasonable trier of fact could find that Officer Howell knew that Turner was the plaintiffs’ designated driver because Gregory owned the car that Turner was driving. Howell and Pollock spent sixteen minutes with Turner in the parking lot after the stop. Officer Howell asked Turner for his driver’s license. The dispatcher then ran a warrant check on Turner’s license, a procedure that ordinarily takes three minutes, leaving thirteen minutes for other matters. Howell Dep. at 16-20. The warrant check revealed that there was a traffic warrant out for Turner. Howell did not recall running the license plate of the car to see if it was stolen, but “if the dispatcher is not busy ... they will automatically do it for you.” Howell Dep. at 17. The license plate check, of course, would have shown that Gregory, and not Turner, owned the car Turner was driving. It is difficult to believe that Howell did not learn during the stop that Gregory owned the car.
4.The court’s opinion downplays perhaps the most significant fact in this case. Shortly after the police took Turner into custody at the police station, the dispatcher alerted police officers over the radio that the Turner car “had driven off from the station and that the driver was probably going to be intoxicated.” Pollock Dep. at 33 (emphasis added). Both Turner and Officer Howell were in the police station at that time. Howell Dep. at 23-24. The record does not reveal who told the dispatcher (1) that the Gregory vehicle had been driven off, and (2) that the driver was intoxicated. A reasonable trier of fact could conclude that Howell went outside to the area where the Turner car had been parked, saw it was gone, and reported the facts to the dispatcher, who then alerted the other police officers. After all, Howell was freer to leave the police station than Turner, who was in custody, and Howell would have known that the passengers were drunk.5 Although Officer Howell claimed he did not learn about the plaintiffs’ “escape” from the police station until after the accident, see Howell Dep. at 25, we cannot assume that claim to be true on a motion for summary judgment.
II.
A reasonable factfinder could conclude that Howell and Pollock knew: (1) that the plaintiffs were intoxicated, (2) that Turner had been their designated driver, and (3) that Turner had been driving Gregory’s car. It naturally follows that a reasonable factfinder could conclude that Officers Howell and Pollock deliberately left Gregory and Fields to their own devices in Gregory’s car, recklessly disregarding the grave risk that they would injure themselves as a result of driving while intoxicated. It was foreseeable that Gregory had the keys to his own car, and police officers have a heightened awareness of the dangers of an *1015intoxicated driver. Nothing in the record, however, indicates that Howell or Pollock took any steps to ensure that Fields or Gregory would not drive away from the police station. In fact, after Turner was escorted to the police station, Officer Howell testified that Gregory and Fields were “free to go” if they wanted. Howell Dep. at 25. Under these circumstances, the plaintiffs alleged sufficient facts to withstand summary judgment.
III.
This case does not present facts as compelling as those in Freeman v. Ferguson, 911 F.2d 52 (8th Cir.1990); Wood v. Ostrander, 879 F.2d 583 (9th Cir.1989); or White v. Rockford, 592 F.2d 381 (7th Cir.1979). Drunken people are far less sympathetic plaintiffs than crime victims or young children, and the plaintiffs here may well have difficulty obtaining a favorable jury verdict. Moreover, the record here is not as well developed as it could be. We do not have the depositions of two key players, Turner and the police dispatcher. Nonetheless, based on the record before us, the plaintiffs have set forth sufficient facts to preclude summary judgment. Accordingly, I dissent.

. A complete statement of the relevant facts and claims of the parties is set forth in the opinion *1013of the three-judge panel that initially heard this appeal on October 9, 1990. Gregory v. City of Rogers, Arkansas, 921 F.2d 750, 751-53 (8th Cir.1990).


. For example, the court states as fact that "Gregory's behavior [during the traffic stop] ... did not reveal his intoxication.” See ante at 1008. Although this "fact” is a reasonable inference if one views the officers’ testimony in a light favorable to them, it is not the only reasonable inference to be drawn from the evidence. See infra at 1013.


. As backup officer, Pollock also was able to hear the conversation between Turner and Howell. Pollock Dep. at 19, 24.


. Although the court acknowledges that Turner told Howell and Pollock that the plaintiffs had been drinking, it cites a number of cases to show that such a statement would not provide a jury with enough evidence to conclude that the officers were aware of their intoxication and unfitness to drive. See ante at 1010-1011. With all due respect, I read these cases differently, and I doubt their applicability here. For example, in Mercer v. Armontrout, 864 F.2d 1429, 1436 (8th Cir.1988), the question was whether counsel was ineffective for failing to highlight the defendant’s diminished capacity and failing to elicit evidence about the defendant’s consumption of alcohol before he committed a murder. We did not rule that such evidence could never support a finding of intoxication. In Pendergrast v. United States, 416 F.2d 776, 778 n. 1, 781 n. 51 (D.C.Cir.), cert. denied, 395 U.S. 926, 89 S.Ct. 1782, 23 L.Ed.2d 243 (1969), the question was whether the police had probable cause to arrest someone when the complainant upon which they relied had consumed some alcohol. The District of Columbia Circuit never said that evidence of alcohol consumption could not support a finding of intoxication. Finally, Miles v. Ryan, 484 F.2d 1255, 1258 n. 6 (3d Cir.1973), only dealt with the admissibility of *1014witness evidence under Pennsylvania law, with a dissent vigorously contesting the court’s conclusions.
Moreover, as I demonstrate below, there was more in this case than mere words. Turner was driving Gregory’s car; this, coupled with what Turner said to the officers, made it clear that he was the plaintiffs’ designated driver. In addition, Gregory was loud and both Gregory and Fields were acting drunk by batting around the balloons in the car while officers were only a few feet away.


. Other inferences could be drawn in the defendant's favor from the evidence, but that is not our task on summary judgment.